DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/30/22 have been fully considered but they are not persuasive. The Ku reference is still used to reject the claims but is now modified by the newly cited Harandi reference as necessitated by amendment. The arguments relating to the lack of anticipation by Ku are therefore moot. The amendment has obviated the previous objections, double patenting, and USC 112 rejections but has also invoked new USC 112 rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites contradictory and redundant limitations. Claim 1 recites steps of “providing…a second effluent comprising air” and “removing nitrogen from the second effluent to form a nitrogen-depleted second effluent” in lines 2-4 but then also states that “the second effluent comprises air, enriched air with oxygen or oxygen” in lines 8-9. Further, line 2 recites “providing a first effluent comprising one or more hydrocarbon containing feeds” and then lines 7-8 recite “the first effluent comprises one or more hydrocarbon containing feeds” which appears to be redundant. The language from line 7 stating “wherein the first…” through line 9 can be removed to obviate these rejections. Claims 2, 3, and 5-18 depend on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ku (US 2011/0030384 A1) in view of Harandi (US 2019/0144768 A1).
Regarding claim 1, Ku discloses a method comprising: introducing hydrocarbons and oxygen into a gasifier 12 to produce a syngas (paragraph 20); removing H2S, performing water gas shift, and separating carbon dioxide from the syngas to produce an effluent (paragraph 21); and recovering carbon dioxide from the effluent (paragraph 22). Ku discloses that the oxygen is O2 (see Figure 1) and the use of pure oxygen in the system (paragraph 36) but not the process of removing nitrogen from air to obtain the oxygen. Harandi—in an invention for a coking gasifier that removes H2S and preforms WGS—discloses an air separation unit to remove nitrogen from air to provide such oxygen to the gasification unit to minimize the nitrogen products of the reaction (paragraph 23). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize an air separation unit as in Harandi for the oxygen source of Ku since O2 is desired in Ku and nitrogen is an undesirable reactant as established by Harandi. 
Regarding claim 3, Harandi discloses that the gasifier performs a fluidized coking process (paragraph 23).
Regarding claim 4, Ku discloses producing syngas (paragraph 20). Syngas comprises at least carbon monoxide and hydrogen. 
Regarding claim 5, Ku discloses compressor water condensation (paragraph 22). Neither the second effluent or shift gas are defined as stated in the USC 112 rejections above.
Regarding claim 6, Ku discloses both a membrane and a compressor for carbon dioxide removal (paragraph 25).
Regarding claim 7, Ku discloses generating steam with the heat of reaction (paragraph 36).
Regarding claim 8, Ku discloses a hydrogen concentration of 50 to 99% from shift reaction (paragraph 29).
Regarding claim 9, Ku discloses a carbon dioxide concentration of 1 to 30% from shift reaction (paragraph 22).
Regarding claim 10, Ku discloses recovering carbon dioxide and PSA (paragraph 21).
Regarding claim 12, Ku discloses CO2 concentrations of 64% from the shift reaction (paragraph 26).
Regarding claims 13 and 14, Ku discloses recovering hydrogen and nitrogen (paragraph 25) and that the hydrogen is 99.9% purity (paragraph 22).
Regarding claim 15, Ku discloses oxygen in the gasifier (which is air with nitrogen removed), shifting the carbon monoxide in the syngas to hydrogen and carbon dioxide, recovering the carbon dioxide (paragraphs 20 and 21), and producing methanol (paragraph 3).
Regarding claim 16, Ku discloses utilizing the hydrogen, nitrogen mixture 128 in downstream processes (see Figure 2).
Regarding claims 17 and 18, Ku discloses a CO hydrolysis reaction 18 upstream of the shift reactions (see Figure 1) and generating steam with the heat of reaction (paragraph 36).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ku and Harandi as applied to claim 10 above, and further in view of Braun (US 2014/0272734 A1).
Ku discloses a CO2 adsorption system but not the use of amines. Braun—in an invention for syngas cleanup and carbon capture—discloses the use of ethanolamine as a regenerable liquid carbon adsorption system to remove carbon dioxide from syngas (paragraph 27). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize the adsorption system of Braun in Ku and Harandi for its efficacy and regenerative ability.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725